Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 23-41 are allowed.
With the terminal disclaimer filed 05/16/2022 applicant has overcome the rejection of claim 1 for double patenting.
The following is an examiner’s statement of reasons for allowance: The combination of a data communication inclusive of a user identifier associated with a geographic location of the dispenser, a verification step wherein a dispensed item is compared to a qualified dispensed item criteria, a counter increase step when a dispensed item meets the dispensed item criteria, and responsive to the counter crossing a threshold value communicating a message to an account associated with a user, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2014/0108108 (Artman) discloses a system of tracking purchases and offering a customer reward through a user’s mobile device based on number of purchases.
US PGPub 2015/0251891 (Peters) discloses a beverage dispenser comprising a memory device (110), an I/O unit (GUI 400) configured to communicate with a communications network (104), a processing unit (controller 106) in communication with the memory device and the I/O unit, the processing unit configured to: receive a data communication from the beverage dispenser inclusive of a user identifier (Paragraphs 40-43).
However, neither Artman or Peters alone or in combination disclose the combination of steps described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753